Title: To Benjamin Franklin from Lafayette, [c. 26 May 1779]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
[c. May 26, 1779]
I have just now Receiv’d a letter from the President of Congress which I think Should be in Compagny with Many others— I therefore wish to know before My departure when did the pacquet sail from America, what kind of ship she was, what News or what people she brought with her— that I do’nt only desire as an american citizen who wants to hear from his Country, but moreover I expect Some aids de Camps with dispatches who Might have arriv’d with that ship, and whom I should expect instead of going to Saintes. Farewell; pray answer fully to my scribling.
How was the paper currency?
 
Addressed [in another hand]: A Monsier / Monsier Le docteur Frankin / a pasy
Notation: La Fayette.
